DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-39 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application GR20170100439 filed on 09/29/2017 and application 15/882,665 (now US Patent No. 10819710).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim --36 is objected to because of the following informalities:  
“replacing restricted content” in line 9 of claim 36 should read “replacing the restricted content in the customer voice communication”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-35 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites “the restricted content” however it’s unclear whether this refers to “restricted content” in line 2 of claim 21 or “restricted content” in line 7 of claim 21.  Similar issue also exists in claims 24, 25, and 28.  Claims 26 and 27 depend from claim 25 and thus also have this issue.  For examination purposes, “the restricted content” in claims 23, 24, 25, and 28 has been interpreted as referring to “restricted content” in line 7 of claim 21.  
Claim 26 recites the limitation “the context”.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the context” should read “a context”.
Claim 29 recites the limitations “the domain information” and “the inherent structure”.  There is insufficient antecedent basis for these limitations in the claim.  The limitations “the domain information” and “the inherent structure” should read “domain information” and “an inherent structure” respectively.  Claims 30-35 depend from claim 29 and thus also have these issues.
Claim 31 recites “the restricted content” however it’s unclear whether this refers to “restricted content” in line 2 of claim 29 or “restricted content” in line 7 of claim 29.  Similar issue also exists in claims 33 and 35.  For examination purposes, “the restricted content” in claims 31, 33, and 35 has been interpreted as referring to “restricted content” in line 7 of claim 29.  
Claim 39 recites “the restricted content” however it’s unclear whether this refers to “restricted content” in line 2 of claim 36, “restricted content” in line 7 of claim 36, or “restricted content” in line 9 of claim 36.  For examination purposes, “the restricted content” in claim 39 has been interpreted as referring to “restricted content” in line 7 of claim 36.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, and 6-10 of U.S. Patent No. 10819710 in view of Cook (US 20180350363).
Claims 2, 4, and 6-10 of U.S. Patent No. 10819710 include the limitations recited in claims
21-27 of the instant application except for the limitation “using a deep learning neural network model” recited in claim 21.  Cook discloses “using a deep learning neural network model” (e.g. ¶25).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Cook into the method of the patent claim for the purpose of performing voice recognition on the voice command (Cook, ¶25).

Claims 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14-15 of U.S. Patent No. 10819710 in view of Xue (US 20170011233).
Claims 12 and 14-15 of U.S. Patent No. 10819710 include the limitations recited in claims
29-31 of the instant application except for the limitation “using a codebook that maps a defined set of words and patterns into a different set of words and patterns that obfuscates the domain information but preserves the inherent structure of the customer voice communication” recited in claim 29.  Xue discloses “using a codebook that maps a defined set of words and patterns into a different set of words and patterns that obfuscates the domain information but preserves the inherent structure of the customer voice communication” (e.g. fig. 20, ¶166-169, 174-175).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Xue into the method of the patent claim for the purpose of protecting sensitive information based on rules of analysis comprising a table of keywords and phrases.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10819710 in view of Xue (US 20170011233).
Claim 12 of U.S. Patent No. 10819710 includes the limitations recited in claim 36 of the instant application except for the limitation “using a dictionary by replacing restricted content with content having similar parts of speech”.  Xue discloses “using a dictionary by replacing restricted content with content having similar parts of speech” (e.g. fig. 20, ¶166-169, 174-175).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Xue into the method of the patent claim for the purpose of protecting sensitive information based on rules of analysis comprising a table of keywords and phrases.
	
Instant application 17067312
Patent No. 10819710
21
2
22-27
4, 6-10
29
12
30-31
14-15
36
12



Allowable Subject Matter
Claims 37-38 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the claim objection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20160063269 discloses at least a portion of the NOD 106 may contain audio information. The obfuscation component 104 can obfuscate sensitive utterances (or sounds) in the NOD 106 by replacing these sensitive audio items with obfuscated audio items, e.g., bleeps, blank pauses, dummy word utterances, etc. The de-obfuscation component 120 can perform the opposite conversion. In between obfuscation and de-obfuscation, a worker entity may modify any aspect of the NOD 106, such as its volume, sound quality, etc. But to simplify the remainder of the explanation, it will henceforth be assumed that obfuscation and de-obfuscation take place in the visual realm.

US 20170272818 discloses the user can also choose to add words to a list (e.g., a dictionary) 208 of filter words by selecting a selectable element 210. The words added to the list 208 can cause creation of one or more new rules. In some aspects, the new rules can be stored locally (e.g., on the user device)…Portions of the audio content can also be obscured or skipped. In an aspect, one or more rules can comprise a condition based on audio content. In particular, the condition can comprise one or more words to be avoided during content. The one or more words can be stored in a list (e.g., a dictionary) associated with a user. In an aspect, a transcription (e.g., or a closed caption) of the dialog can be compared to the list to determine if the words in the list are present in the transcription. In an aspect, when one of the words present in the list is also present in the transcription, the portion of audio content can be modified. For example, an audio filter can be applied to the audio portion. In an aspect, the filter can comprise muting, beeping, word replacement, voice removal, or other audio filters.

US 20160269371 discloses a method for operating a cloud gateway is provided. The method includes generating a plurality of rules relating users and groups to data access at a plurality of cloud service providers. The method includes encrypting, at one of a plurality of connectors, outgoing data that is moving through a cloud gateway en route from a proxy server to one of the plurality of cloud service providers, responsive to a data write request associated with a first user, the encrypting in accordance to one of the plurality of rules as related to the first user. The method includes decrypting, at one of the plurality of connectors, incoming data that is moving through the cloud gateway en route from one of the plurality of cloud service providers to the server, responsive to a data read request associated with a second user, the decrypting in accordance to one of the plurality of rules as related to the second user.

US 20140019467 discloses the cloud computing environment 5 has a database 53 that stores data that is received from the user apparatuses 3 and 7, and an analysis apparatus 51 that performs various kinds of analysis processing. In this embodiment, the analysis processing that is performed by the analysis apparatus 51 includes various kinds of analysis processing such as other cross tabulation in addition to the Apriori algorithm, and is the same as that performed conventionally…the analysis apparatus 51 performs a predetermined analysis processing as described above for the masked data that is stored in the database 53 and generates masked analysis data, then transmits that data to the user apparatus 3.

US 20070016419 discloses apparatuses and methods are described to secure information contained within voice recordings. A voice recording is loaded into a data processing system, wherein the voice recording results from an utterance of a human during an interaction between the human and an interface of a business entity. The voice recording is processed to recognize at least one element of text in the voice recording. The data processing system determines if the at least one element of text represents special information that pertains to the human. A segment in the voice recording is rendered unintelligible if the at least one element of text represents special information that pertains to the human.

US 20130266127 discloses systems and methods for, among other things, removing sensitive data from an recording. The method, in certain embodiments, includes receiving an audio recording of a call and a text transcription of the audio recording, identifying events which occur during the call by detecting characteristic audio patterns in the audio recording and selected keywords and phrases in the text transcription, determining, from the identified events, a first event which precedes sensitive data in the call and a second event which occurs after sensitive data in the call, determining a portion of the call containing sensitive data with a start time at the first event and an end time at the second event, and removing the portion of the call between the start time and end time from the audio recording.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436